

 
Exhibit 10.4
 
SUBSIDIARY GUARANTEE
 
SUBSIDIARY GUARANTEE, dated as of November __, 2008 (this “Guarantee”), made by
each of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Guarantors”), in favor of Vanco plc (in
administration) (together with its permitted assigns, “Vanco”).
 
WITNESSETH:
 
WHEREAS, pursuant to that certain Interest and Loan Purchase Agreement, dated as
of the date hereof, by and between Capital Growth Systems, Inc., a Florida
corporation (the “Company”), Capital Growth Acquisition Inc., a wholly owned
subsidiary of the Company (“CGAI”), Vanco and Vanco Direct USA, LLC, a wholly
owned subsidiary of Vanco (“VDUL”) (the “Purchase Agreement”), in partial
consideration for all of the outstanding membership interests of VDUL, the
Company has agreed to sell and issue to Vanco the Company’s Variable Rate
Convertible Debenture, due seven years following its issuance (the “Debenture”),
subject to the terms and conditions set forth therein; and
 
WHEREAS, each Guarantor will directly benefit from the extension of credit to
the Company represented by the issuance of the Debenture; and
 
NOW, THEREFORE, in consideration of the premises and to induce Vanco to enter
into the Purchase Agreement and purchase the Debenture and to carry out the
transactions contemplated thereby, each Guarantor hereby agrees with Vanco as
follows:
 
1. Definitions. Unless otherwise defined herein, terms defined in the Debenture
and used herein shall have the meanings given to them in the Debenture. The
words “hereof,” “herein,” “hereto” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and Section and Schedule references
are to this Guarantee unless otherwise specified. The meanings given to terms
defined herein shall be equally applicable to both the singular and plural forms
of such terms. The following terms shall have the following meanings:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Guarantee” means this Subsidiary Guarantee, as the same may be amended,
supplemented or otherwise modified from time to time.
 
“Lien” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Obligations” means, in addition to all other costs and expenses of collection
incurred by Vanco in enforcing any of such Obligations and/or this Guarantee,
all of the liabilities and obligations (primary, secondary, direct, contingent,
sole, joint or several) due or to become due, or that are now or may be
hereafter contracted or acquired, or owing to, of the Company or any Guarantor
to Vanco, including, without limitation, all obligations under this Guarantee,
the Debenture and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith, in each case, whether now
or hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Vanco as a preference,
fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on the Debenture and the
loans extended pursuant thereto; (ii) any and all other fees, indemnities,
costs, obligations and liabilities of the Company or any Guarantor from time to
time under or in connection with this Guarantee, the Debenture and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Company or any Guarantor.
 


--------------------------------------------------------------------------------



“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Subsidiary” means any direct or indirect subsidiary of the Company.
 
2. Guarantee.
 
(a) Guarantee.
 
(i) The Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantee to Vanco and its successors, indorsees, transferees and
assigns, the prompt and complete payment and performance when due (whether at
the stated maturity, by acceleration or otherwise) of the Obligations.
 
(ii) The maximum liability of each Guarantor hereunder shall in no event exceed
the amount which can be guaranteed by such Guarantor under applicable federal
and state laws, including laws relating to the insolvency of debtors, fraudulent
conveyance or transfer or laws affecting the rights of creditors generally
(after giving effect to the right of contribution established in Section 2(b)).
 
(iii) Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of Vanco hereunder.
 
(iv) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations and the obligations of each Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by indefeasible
payment in full.
 
(v) No payment made by the Company, any of the Guarantors, any other guarantor
or any other Person or received or collected by Vanco from the Company, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Obligations or any payment received or
collected from such Guarantor in respect of the Obligations), remain liable for
the Obligations up to the maximum liability of such Guarantor hereunder until
the Obligations are indefeasibly paid in full.
 
(vi) Notwithstanding anything to the contrary in this Guarantee, with respect to
any defaulted non-monetary Obligations the specific performance of which by the
Guarantors is not reasonably possible (e.g. the issuance of the Company's Common
Stock), the Guarantors shall only be liable for making Vanco whole on a monetary
basis for the Company's failure to perform such Obligations in accordance with
the Debenture.
 
 

2

--------------------------------------------------------------------------------



(b) Right of Contribution. Subject to Section 2(c), each Guarantor hereby agrees
that to the extent that a Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Guarantor shall be entitled to seek
and receive contribution from and against any other Guarantor hereunder which
has not paid its proportionate share of such payment. Each Guarantor's right of
contribution shall be subject to the terms and conditions of Section 2(c). The
provisions of this Section 2(b) shall in no respect limit the obligations and
liabilities of any Guarantor to Vanco and each Guarantor shall remain liable to
Vanco for the full amount guaranteed by such Guarantor hereunder.
 
(c) No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by Vanco, no Guarantor
shall be entitled to be subrogated to any of the rights of Vanco against the
Company or any other Guarantor or any collateral security or guarantee or right
of offset held by Vanco for the payment of the Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Company or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to Vanco by the Company on account of the
Obligations are indefeasibly paid in full. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for Vanco, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to Vanco in the
exact form received by such Guarantor (duly indorsed by such Guarantor to Vanco,
if required), to be applied against the Obligations, whether matured or
unmatured, in such order as Vanco may determine.
 
(d) Amendments, Etc. With Respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by Vanco may be
rescinded by Vanco and any of the Obligations continued, and the Obligations, or
the liability of any other Person upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
Vanco, and the Purchase Agreement and the Debenture and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as Vanco may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by Vanco for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. Vanco shall have no obligation to
protect, secure, perfect or insure any Lien at any time held by them as security
for the Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.
 
(e) Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by Vanco upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Company and any of the Guarantors, on the one hand, and Vanco, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives
to the extent permitted by law diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Company or any of the
Guarantors with respect to the Obligations. Each Guarantor understands and
agrees that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment and performance
without regard to (a) the validity or enforceability of the Purchase Agreement
or the Debenture, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by Vanco, (b) any defense, set-off or counterclaim (other
than a defense of payment or performance or fraud by Vanco) which may at any
time be available to or be asserted by the Company or any other Person against
Vanco, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of the Company or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Company for the
Obligations, or of such Guarantor under the guarantee contained in this Section
2, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor,
Vanco may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as they may have against the Company,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by Vanco to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Company, any other Guarantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Company, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Vanco against any
Guarantor. For the purposes hereof, “demand” shall include the commencement and
continuance of any legal proceedings.
 
 

3

--------------------------------------------------------------------------------



(f) Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by Vanco upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Company or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Company or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.
 
(g) Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to Vanco without set-off or counterclaim in U.S. dollars at the address set
forth or referred to in the Purchase Agreement.
 
3. Representations and Warranties. Each Guarantor hereby makes the following
representations and warranties to Vanco as of the date hereof:
 
(a) Organization and Qualification. The Guarantor is a corporation or limited
liability company, duly incorporated or organized, validly existing and in good
standing under the laws of the applicable jurisdiction set forth on Schedule 1,
with the requisite corporate power and authority to own and use its properties
and assets and to carry on its business as currently conducted. The Guarantor is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, (x) adversely affect the legality, validity or enforceability
of any of this Guaranty in any material respect, (y) have a material adverse
effect on the results of operations, assets, prospects, or financial condition
of the Guarantor or (z) adversely impair in any material respect the Guarantor's
ability to perform fully on a timely basis its obligations under this Guaranty
(a “Material Adverse Effect”).
 
(b) Authorization; Enforcement. The Guarantor has the requisite corporate or
limited liability company power and authority to enter into and to consummate
the transactions contemplated by this Guaranty, and otherwise to carry out its
obligations hereunder. The execution and delivery of this Guaranty by the
Guarantor and the consummation by it of the transactions contemplated hereby
have been duly authorized by all requisite corporate or limited liability
company action on the part of the Guarantor. This Guaranty has been duly
executed and delivered by the Guarantor and constitutes the valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors' rights and
remedies or by other equitable principles of general application.
 
 

4

--------------------------------------------------------------------------------



(c) No Conflicts. The execution, delivery and performance of this Guaranty by
the Guarantor and the consummation by the Guarantor of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of its Certificate of Incorporation, By-laws or other organizational
documents or (ii) conflict with, constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Guarantor is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Guarantor is subject (including Federal and State securities laws and
regulations), or by which any material property or asset of the Guarantor is
bound or affected, except in the case of each of clauses (ii) and (iii), such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as could not, individually or in the aggregate, have or result in a
Material Adverse Effect. The business of the Guarantor is not being conducted in
violation of any law, ordinance or regulation of any governmental authority,
except for violations which, individually or in the aggregate, do not have a
Material Adverse Effect.
 
(d) Consents and Approvals. The Guarantor is not required to obtain any consent,
waiver, authorization or order of, or make any filing or registration with, any
court or other federal, state, local, foreign or other governmental authority or
other person in connection with the execution, delivery and performance by the
Guarantor of this Guaranty.
 
(e) Purchase Agreement. The representations and warranties of the Company set
forth in the Purchase Agreement as they relate to such Guarantor, each of which
is hereby incorporated herein by reference, are true and correct as of each time
such representations are deemed to be made pursuant to such Purchase Agreement,
and Vanco shall be entitled to rely on each of them as if they were fully set
forth herein, provided that each reference in each such representation and
warranty to the Company's knowledge shall, for the purposes of this Section 3,
be deemed to be a reference to such Guarantor's knowledge.
 
(f) Foreign Law. Each Guarantor has consulted with appropriate foreign legal
counsel with respect to any of the above representations for which non-U.S. law
is applicable. Such foreign counsel have advised each applicable Guarantor that
such counsel knows of no reason why any of the above representations would not
be true and accurate. Such foreign counsel were provided with copies of this
Subsidiary Guarantee and the Debenture prior to rendering their advice.
 
 

5

--------------------------------------------------------------------------------



4. Covenants. Each Guarantor covenants and agrees with Vanco that, from and
after the date of this Guarantee until the Obligations shall have been
indefeasibly paid in full, such Guarantor shall take, and/or shall refrain from
taking, as the case may be, each commercially reasonable action that is
necessary to be taken or not taken, as the case may be, so that no Event of
Default (as defined in the Debenture) is caused by the failure to take such
action or to refrain from taking such action by such Guarantor.
 
5. Miscellaneous.
 
(a) Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except in writing by
Vanco.
 
(b) Notices. All notices, requests and demands to or upon Vanco or any Guarantor
hereunder shall be effected in the manner provided for in the Purchase
Agreement, provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 5(b).
 
(c) No Waiver By Course Of Conduct; Cumulative Remedies. Vanco shall not by any
act (except by a written instrument pursuant to Section 5(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Debenture or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of
Vanco, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by Vanco of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which Vanco would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.
 
(d) Enforcement Expenses; Indemnification.
 
(i) Each Guarantor agrees to pay, or reimburse Vanco for, all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Guarantee, including, without limitation, the reasonable fees and
disbursements of counsel to Vanco.
 
(ii) Each Guarantor agrees to pay, and to save Vanco harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable in connection with any of the transactions contemplated by this
Guarantee.
 
(iii) Each Guarantor agrees to pay, and to save Vanco harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Guarantee to the extent the Company would be required to do so pursuant to the
Debenture.
 
(iv) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Debenture.
 
(e) Successor and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of Vanco and their
respective successors and assigns; provided that no Guarantor may assign,
transfer or delegate any of its rights or obligations under this Guarantee
without the prior written consent of Vanco.
 
 

6

--------------------------------------------------------------------------------



(f) Set-Off. Each Guarantor hereby irrevocably authorizes Vanco at any time and
from time to time while an Event of Default under the Debenture shall have
occurred and be continuing, without notice to such Guarantor or any other
Guarantor, any such notice being expressly waived by each Guarantor, to set-off
and appropriate and apply any and all deposits, credits, indebtedness or claims,
in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Vanco to or for
the credit or the account of such Guarantor, or any part thereof in such amounts
as Vanco may elect, against and on account of the obligations and liabilities of
such Guarantor to Vanco hereunder and claims of every nature and description of
Vanco against such Guarantor, in any currency, whether arising hereunder, under
the Purchase Agreement, the Debenture or otherwise, as Vanco may elect, whether
or not Vanco have made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. Vanco shall notify such
Guarantor promptly of any such set-off and the application made by Vanco of the
proceeds thereof, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of Vanco under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which Vanco may have.
 
(g) Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
 
(h) Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
(i) Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
(j) Integration. This Guarantee represents the agreement of the Guarantors and
Vanco with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by Vanco relative to subject matter
hereof and thereof not expressly set forth or referred to herein.
 
(k) Governing Laws. All questions concerning the construction, validity,
enforcement and interpretation of this Guarantee shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each of the
Company and the Guarantors agree that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Guarantee (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of New York, Borough of Manhattan. Each of the Company and the
Guarantors hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Guarantee and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Guarantee or the transactions
contemplated hereby.
 
 

7

--------------------------------------------------------------------------------



(l) Acknowledgements. Each Guarantor hereby acknowledges that:
 
(i) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other Transaction Documents to which it is a party;
 
(ii) Vanco has no fiduciary relationship with or duty to any Guarantor arising
out of or in connection with this Guarantee, and the relationship between the
Guarantors, on the one hand, and Vanco, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
 
(iii) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Guarantors and Vanco.
 
(m) Additional Guarantors. The Company shall cause each of its subsidiaries
formed or acquired on or subsequent to the date hereof to become a Guarantor for
all purposes of this Guarantee by executing and delivering an Assumption
Agreement in the form of Annex 1 hereto.
 
(n) Release of Guarantors. Each Guarantor will be released from all liability
hereunder concurrently with the indefeasible repayment in full of all amounts
owed under the Debenture.
 
(o) [Reserved].
 
(p) Waiver of Jury Trial. EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, VANCO, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY COUNTERCLAIM
THEREIN.
 
 

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.
 


20/20 Technologies, Inc.
 
Magenta netLogic, Limited
           
By:
   
By:
 
Name:
   
Name:
 
Title:
   
Title:
                     
Global Capacity Group, Inc.
 
CentrePath, Inc.
                   
By:
   
By:
 
Name:
   
Name:
 
Title:
   
Title:
                     
Nexvu Technologies, LLC
 
FNS 2007, INC.
                   
By:
   
By:
 
Name:
   
Name:
 
Title:
   
Title:
                     
20/20 TECHNOLOGIES I, LLC
               
By: __________________________________
Name: 
Title: _______________________
   



[ADD NEW SUB]
 

9

--------------------------------------------------------------------------------



ANNEX 1 TO SUBSIDIARY GUARANTEE
 
ASSUMPTION AGREEMENT, dated as of ______________________, made by
______________________________, a ______________ corporation (the “Additional
Guarantor”), in favor of Vanco pursuant to the Purchase Agreement referred to
below. All capitalized terms not defined herein shall have the meaning ascribed
to them in such Purchase Agreement.
 
WITNESSETH:
 
WHEREAS, Capital Growth Systems, Inc., a Florida corporation (the “Company”) and
Vanco have entered into a Interest and Loan Purchase Agreement, dated as of
November __, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Purchase Agreement”), and in connection therewith, the Company issued
to Vanco a variable rate convertible debenture having a principal amount of $3
million (the “Debenture”);
 
WHEREAS, in connection with the Debenture, the Subsidiaries of the Company
(other than the Additional Guarantor) have entered into the Subsidiary
Guarantee, dated as of November __, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee”) in favor of Vanco;
 
WHEREAS, the Guarantee requires the Additional Guarantor to become a party to
the Guarantee; and
 
WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee;
 
NOW, THEREFORE, IT IS AGREED:
 
1. Guarantee. By executing and delivering this Assumption Agreement, the
Additional Guarantor, as provided in Section 5(m) of the Guarantee, hereby
becomes a party to the Guarantee as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. The information set forth in Annex 1
hereto is hereby added to the information set forth in Schedule 1 to the
Guarantee. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Guarantee is
true and correct on and as the date hereof as to such Additional Guarantor
(after giving effect to this Assumption Agreement) as if made on and as of such
date.
 
2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 

   
[ADDITIONAL GUARANTOR]
               
By:
     
Name:
     
Title:
 



A1-1

--------------------------------------------------------------------------------

